Title: To John Adams from John Bradford, 17 June 1778
From: Bradford, John
To: Adams, John


     
      Sir
      Boston 17th. June 1778
     
     After a tedious Suspension, our fears being greatly Alarm’d at your not being Arriv’d after forty eight days sailing hence, A General Joy was diffus’d through this town last Evening, by reading a London paper taken in a prize which arriv’d at Salem, and sent by Express to the Council, Announcing Your Arrival at Paris, at Doctor Franklins house on a Certain day; on which Event I most heartily Congratulate you and my Country. As you will be furnished with our News papers by the Navy board, I omit troubling you on the Subject of News, you will find by them, that our privateers have been Successful, while our Continental Cruizers are all in port and the Officers employ’d in holding Courts Martial.
     
     I have the pleasure to Acquaint you that your Lady and family, with your Connections in town are Well. I wish You a long Series of uninterrupted health and tranquility and am Dear Sir, Your Most Obedient humble servt.
     
      J. Bradford
     
    